Title: To James Madison from William Blackledge, 16 April 1812 (Abstract)
From: Blackledge, William
To: Madison, James


16 April 1812, Capitol. Recommends Richard B. Jones, an attorney in Philadelphia, for the vacant consulate in Tripoli. Describes Jones as “liberally educated” at Princeton and mentions his service as a midshipman in the U.S. Navy, including his capture on the Philadelphia at Tripoli. After resigning from the navy, Jones studied law, got a license, commenced practice, married, and settled in Philadelphia. He is about twenty-seven or twenty-eight years of age, translates French easily, and can converse a little. “His manners bespeak the gentleman,” and he writes with “care & correctness.” Believes Jones to be as well acquainted with the Barbary Coast and its relations with the U.S. as any native American. His wife has “a handsome property,” and on the death of her father, Jones will have “one of the handsomest estates in Pennsylvania within 12 miles of Philadelphia.” Claims that Jones studied law in order to be useful in politics but adds that as a partisan he has not been active on either side.
